PER CURIAM.
The sole issue in this dissolution-of-marriage proceedings concerns the propriety of the division of the assets of the parties. The matter was ably briefed and vigorously argued by counsel for both parties. Nevertheless, we see nothing in this case indicating that a written opinion would serve as guidance to bench and bar beyond that already contained in numerous opinions on the same subject. We note only that we cannot materially improve upon the disposition of the property made by the trial judge.
Affirmed.